Title: From Thomas Jefferson to Henry Dearborn, 5 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 5. 1802.
          
          Your two favors of July. 31. came to hand yesterday. I have no hesitation in approving of the purchase recommended by Genl. Sumpter, but I retain the papers a post longer to make myself acquainted with them. indeed the volume of my mail is such that subjects which require any consideration cannot be dispatched during the single evening & morning of the post’s stay. hence I shall generally on subjects requiring consideration, delay my answer one post.
          I am mortified with the affair of Story. his letters to me have been far from announcing a crazy man. they exhibit great ingenuity and learning; yet I am sensible that is compatible with unfitness for ordinary business. I have recieved a letter of thanks from him on the appointment. an expression in the letter gives me a little hold on the subject, and I have written an answer which I inclose open for your perusal. it is an awkward measure to be forced on one, but if you think, as I do, that this is a less evil than to let the thing go uncorrected, be so good as to stick [a little wafer] in it, and put it into the post-office.—I shall not be easy till I hear that yourself & family are removed into the country. they [are] most remarkably sickly on the tidewaters of this country. do not let any false sense of security lull [. . .] continue on [them?]. Accept assurances of my affectionate esteem & high respect.
          
            Th: Jefferson
          
        